Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The recitations of claim reference number in the specification (i.e. paragraphs 6-12) should be deleted since claims can be canceled during the course of future prosecution.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 6 and 9-11, it is unclear what constitutes the intended scope of the phrase “capable/incapable of receiving” since it is not clear how and in what manner the sensor is capable or incapable of receiving a signal as claimed.  Clarification is required.
Regarding claim 4, this claim recites the limitation of “the receiver is disposed at a position incapable of receiving …… at the first timing”(emphasis added), while claim 1 recites the limitation of “a receiver capable of receiving …… at the first timing” (emphasis added).  It is unclear how the claimed receiver is performed since it appears the above recitations are inconsistent with each other.  Clarification is required.  In addition, it is unclear what exactly constitutes the claimed first and second reflection objects in accordance with the drawings.  Clarification is required.
Regarding claim 11, it is unclear how the phrase “a second timing” of claim 11 is related to the phrase “the second timing” of claims 9 and 10.  Are they referring to the same thing?   Clarification is required.  Furthermore, it appears that the claim recitations of claim 9 are described in view of Fig.49, whereas the claim recitations of claim 10 are described in view of Fig.56.  And it appears that the configurations shown in Fig.49 and 56 can’t be coexisted.  However, claim 10 is dependent on claim 9 which means that claim 10 is supposed to further limit the recitations of claim 9.  Clarification is required.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (US 2016/0209499).
Regarding claim 1, Suzuki discloses a sensor device comprising: a transmitter (LD; Figs.1 and 2A)  that emits an electromagnetic wave; a movable reflector (26; Fig.2A) comprising a first surface to reflect the electromagnetic wave emitted from the transmitter, the movable reflector emitting the electromagnetic wave reflected by the first surface at a first timing in a first direction outside the sensor device (paragraph 41); and a receiver (42; Fig.2B) capable of receiving the electromagnetic wave incident from a first angular range outside the sensor device and reflected by the first surface at the first timing (paragraph 45; Fig.2B), wherein the receiver is disposed such that the first angular range is deviated from the first direction (paragraph 47; i.e. reducing a relative positional displacement between an emitting range of the LD on the object and a light receivable range of the time measurement PD 42, wherein a reduction implies the presence of such a displacement).  Regarding claim 6, the method steps therein inherently disclosed by the device of Suzuki.  Regarding claims 7-8, Suzuki discloses the use of a non-transitory computer readable storage medium (i.e. memory, hard disk; paragraph 75).
Regarding claim 4, it appears, in view of paragraph 45 that when the first and second reflection objects are arranged in a manner that  the first object is sufficiently far away that the mirror has rotated out of the scanning range upon return of the signal, and the second object is even farther way such that the mirror has rotated by 360 degrees by then, the receiver of Suzuki fulfills the claimed limitations.
Regarding claim 11, the limitations therein are disclosed in paragraphs 42 and 48 of Suzuki.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al.
Regarding claims 9-10, the specific scheme and configuration utilized for emitting electromagnetic waves from the transmitter would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nishio (US 2017/0356796) is cited for disclosing an object detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878